Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00320-CR

                                  Antoine Romel ARMSTRONG,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                    From the 198th Judicial District Court, Kimble County, Texas
                                 Trial Court No. 2011-DCR-0196
                         The Honorable M. Rex Emerson, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: March 13, 2013

AFFIRMED

           Antoine Romel Armstrong appeals his conviction for the offense of money laundering,

contending the trial court erred in denying his motion to quash the indictment. After the trial

court denied the motion to quash, Armstrong pled guilty and was sentenced to ten years of

confinement. We affirm the trial court’s judgment.

           The indictment charged that Armstrong “on or about [] September 10, 2010, . . .

knowingly acquired or maintained an interest in, concealed, possess[ed], transferr[ed], or

transport[ed] proceeds of criminal activity to-wit: delivery of controlled substance, and the value
                                                                                      04-12-00320-CR


of said funds was $20,000.00 or more but less than $100,000.00.” In one issue on appeal,

Armstrong argues that the indictment fails to allege with sufficient specificity the felony offense

of money laundering.

       When resolving a question of law that does not turn on an evaluation of witness

credibility and demeanor, we conduct a de novo review. State v. Moff, 154 S.W.3d 599, 601

(Tex. Crim. App. 2004). Thus, we review the sufficiency of the indictment de novo. Id.

       Under both the United States and the Texas Constitutions, an accused has the right to be

informed of the nature and cause of the charges against him. U.S. CONST. amend.VI; TEX.

CONST. art. I, § 10. In determining whether a charging instrument alleges an offense, we consider

whether the allegations, on the face of the indictment, are sufficiently clear to allow the accused

to identify the offense alleged. Teal v. State, 230 S.W.3d 172, 180–81 (Tex. Crim. App. 2007).

Generally, an indictment that tracks the statutory language defining an offense provides adequate

notice to the accused of the nature of the charges against him. Curry v. State, 30 S.W.3d 394, 398

(Tex. Crim. App. 2000); Powell v. State, No. 04-11-00495-CR, 2012 WL 3597199, at *2 (Tex.

App.—San Antonio Aug. 22, 2012, no pet.). To give adequate notice, an indictment does not

need to set forth facts that are “merely evidentiary in nature.” Mays v. State, 967 S.W.2d 404,

406 (Tex. Crim. App. 1998); see also Powell, 2012 WL 3597199, at *2. However, in the face of

a motion to quash, an indictment must provide more specific allegations “if the prohibited

conduct is statutorily defined to include more than one manner or means of commission.”

Saathoff v. State, 891 S.W.2d 264, 266 (Tex. Crim. App. 1994); see also Powell, 2012 WL
3597199, at *2.

       A person commits the offense of money laundering if he knowingly acquires or maintains

an interest in, conceals, possesses, transfers, or transports the proceeds of criminal activity. TEX.

PENAL CODE ANN. § 34.02(a)(1) (West 2011). “Criminal activity” is defined as any offense that
                                                -2-
                                                                                   04-12-00320-CR


is classified as a felony under the laws of this state or the United State or punishable by

confinement for more than one year under the law of another state. Id. § 34.01(1) (West Supp.

2012). Under the statutory definition, the term “criminal activity” may refer to any one of

hundreds of state and federal felony offenses. See id. The term may also include a myriad of

manner or means of commission. See id. Thus, for an indictment alleging the offense of money

laundering to be sufficient, it must set forth the offense the State contends is the relevant

“criminal activity.” Deschenes v. State, 253 S.W.3d 374, 378 (Tex. App.—Amarillo 2008, pet.

ref’d).

          In Armstrong’s case, the indictment properly tracked the money laundering statute and

further identified the “criminal activity” as “delivery of controlled substance.” Armstrong argues

that this language in the indictment “failed to describe the type or nature of the controlled

substance, and failed to specify the quantity of the controlled substances.” Thus, according to

Armstrong, the indictment did not preclude the application of Texas Health and Safety Code,

Chapter 481, Texas Controlled Substances Act, Section 481.119, which specifies that in certain

cases, delivery of a controlled substance is a Class A misdemeanor. See TEX. HEALTH & SAFETY

CODE ANN. § 481.119 (West 2010). Because the indictment herein tracked the money laundering

statute, which generally provides adequate notice to a defendant, the question is whether

Armstrong was entitled to further notice to adequately prepare his defense. Bynum v. State, 767
S.W.2d 769, 779 (Tex. Crim. App. 1989). In other words, we consider whether his motion to

quash sought facts that were essential to give adequate notice. Id.

          In Powell v. State, No. 04-11-00495-CR, 2012 WL 3597199, at *2 (Tex. App.—San

Antonio Aug. 22, 2012, no pet.), this court recently upheld indictment language in a money

laundering case that was identical to the language presented to us in this case. In Powell, the

appellant argued this language did not reasonably inform him of the offense with which he was
                                                -3-
                                                                                       04-12-00320-CR


charged. Id. In affirming the trial court’s denial of his motion to quash, we explained that the

statutory definition of “criminal activity” includes any offense that is classified as a felony. Id. at

*3; see also TEX. PENAL CODE ANN.§ 34.01(1)(A) (West Supp. 2012). We therefore concluded

that because the indictment listed the criminal activity of delivery of a controlled substance, it

provided the appellant with notice of the offense sufficient to allow him to prepare a defense. Id.

       We hold that the indictment herein, as in Powell, was sufficient to give notice that

Armstrong was charged with the felony offense of money laundering. The indictment tracked the

language of the statute and described the “criminal activity” (delivery of a controlled substance),

which by its statutory definition means it is classified as a felony. TEX. PENAL CODE ANN.

§ 34.01(1)(A) (West Supp. 2012). Armstrong has cited no authority that would require the State

to further describe the nature or amount of the controlled substance. We therefore affirm the trial

court’s judgment.


                                                   Karen Angelini, Justice

Do not publish




                                                 -4-